Citation Nr: 1749850	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-03 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a skin disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife, and Veteran's daughter



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1963 to January 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  In September 2012, a hearing was held before the undersigned in Washington, D.C. (with the Veteran's attorney participating via videoconference).  Transcripts of both hearings are in the record.  In April 2014 and February 2016, the Board remanded the matters for additional development.

The Veteran also initiated, and perfected, an appeal of a March 2015 rating decision, requesting a hearing before the Board.  That appeal stream remains in advance (i.e., at the RO) and is not yet active before the Board.  Therefore, that matter will not be addressed herein.

The issue of service connection for a skin disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

Hypertension was not manifested in service or within one year following the Veteran's separation from service, and any current hypertension is not shown to be related to his service or to have been caused or aggravated by his service-connected diabetes mellitus or posttraumatic stress disorder (PTSD).

CONCLUSION OF LAW

Service connection for hypertension, to include as secondary to diabetes mellitus or PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in April 2008 and May 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  A deficiency under Bryant v. Shinseki, 23 Vet. App. 488 (2010), is not alleged (see Dickens and Scott).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is claimed); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability diagnosed after discharge may be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases (to include hypertension), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  For diseases listed in 38 C.F.R. § 3.309(a), nexus to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) .  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, and any increase in severity due to the natural progress, from the current level.  38 C.F.R. § 3.310(b).

Initially, the Board notes the Veteran's contention that his hypertension is related to exposure to herbicide agents in service.  His DD Form 214 confirms that he served in Vietnam during the Vietnam Era; he is presumed to have been exposed to herbicide agents/Agent Orange during service.  Certain diseases may be service connected on a presumptive basis as due to exposure to herbicides/Agent Orange if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); hypertension is not among them.  Therefore, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection for hypertension on a presumptive basis as due to exposure to Agent Orange is not warranted.  

The Veteran contends that he incurred hypertension during active service.  He alternatively contends that his service-connected diabetes mellitus and/or PTSD caused or aggravated his hypertension.  His STRs are silent for complaints, findings, treatment, or diagnosis of hypertension.  On January 1967 service separation examination, his blood pressure was 100/78.

Postservice treatment records are silent regarding hypertension until September 2005, when the Veteran reported that he had experienced hypertension for years and was currently taking an ACE inhibitor; the assessments included benign essential hypertension.  VA and non-VA treatment records from 2005 to the present reflect ongoing treatment for hypertension.

In his March 2008 application for service connection, the Veteran stated that his high blood pressure began in January 1997.

On September 2010 VA examination, the Veteran related that his hypertension was diagnosed about 15 years earlier.  He took daily medication for hypertension with good response and no side effects.  Following a physical examination, the diagnosis was hypertension with daily use of hypertensive medications and objective factors of well controlled blood pressure readings.  On review of the treatment records, the examiner noted there was no information that offered any indication that the Veteran's hypertension was poorly controlled due to PTSD, and opined that there is no medical support for the contention that hypertension is etiologically related to PTSD.  The examiner opined that the Veteran's hypertension is not due to, caused by, the result of, or aggravated by his PTSD.  The examiner opined that the medical records in no way support a condition of poorly controlled hypertension due to PTSD, noting that the records show relatively normal blood pressures.

At the September 2012 Board hearing, the Veteran testified that he believed his PTSD symptoms have contributed to his current hypertension.

On October 2015 VA examination, the Veteran reported that hypertension was diagnosed by his family physician in the late 1990s when he was placed on medication, which has been adjusted over the years.  He reported that his blood pressure has been well controlled.  Following a physical examination, the diagnosis was hypertension, with a date of diagnosis in the late 1990s.  The examiner opined that the Veteran's hypertension was less likely than not (less than 50% probability) incurred in or caused by service.  The examiner noted that the Veteran's blood pressure was normal on service enlistment and separation examinations, and treatment records demonstrate a diagnosis of benign essential hypertension well controlled on a single antihypertensive agent since 1995.  The examiner opined that there is no documentation of elevated blood pressure or the diagnosis of hypertension in service, and no documentation of the development of hypertension immediately post-discharge (noting a 28 year interval between discharge and diagnosis).  The examiner opined that hypertension is not an accepted or established diagnosis presumptively associated with exposure to herbicides.  The examiner noted that the Veteran has a diagnosis of benign essential hypertension which is without known cause and constitutes 95% of hypertension diagnoses.

Regarding secondary service connection, the examiner opined that the Veteran's hypertension is less likely than not (less than 50% probability) proximately due to or the result of his PTSD.  The examiner noted that benign essential hypertension is a condition that does not have an identified specific cause and constitutes 95% of the population with hypertension, and review of the current medical literature does not support that PTSD would be causative for hypertension.  The examiner noted documentation of single low dose antihypertensive therapy from 2005 to the present, with current records and readings having remained normal with treatment, and opined that there is no evidence of aggravation of the Veteran's hypertension in available documentation.

On September 2016 VA examination (pursuant to the Board's remand), the Veteran reported onset of hypertension symptoms in 1996, reporting that his hypertension began with elevation of blood pressure readings on routine office visits; he began medication, and his blood pressure has been controlled.  He reported that his diabetes mellitus was diagnosed in about 2011, and has stayed the same.  He continued on one antihypertensive medication, Lisinopril taken daily.  He felt that internalization of his PTSD struggles resulted in hypertension; he indicated that his PTSD was diagnosed in about 2013 and that he takes trazodone for it with good results.  On physical examination essential hypertension was diagnosed.  The examiner opined that the  hypertension was less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner further opined that the Veteran's hypertension is less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected diabetes or PTSD.  The examiner noted that the cause of essential hypertension is poorly understood but is most likely the result of numerous genetic and environmental factors that have multiple compounding effects on cardiovascular and renal structure and function.  The examiner opined that herbicide exposure is not a medically recognized cause of essential hypertension.  The examiner opined that diabetes mellitus is not a medically recognized cause of essential hypertension, and the medication that the Veteran currently takes to treat the diabetes mellitus is not associated with blood pressure elevation or hypertension.  The examiner opined that PTSD is not a medically recognized cause of essential hypertension and the medication that the Veteran currently takes to treat PTSD is not associated with blood pressure elevation or hypertension.  Regarding aggravation, the examiner noted that the Veteran's medical regimen for treatment of hypertension has remained the same since at least 2005 and the blood pressure remains well controlled; therefore, there is no evidence that the condition has been exacerbated (worsened) by the service connected diabetes, herbicide exposure, or any other service connected condition, and there is no evidence that the hypertension was aggravated beyond its normal progression by diabetes or PTSD.

Hypertension was not manifested in service and was not clinically noted postservice prior to 1995, per the Veteran's own report.  Accordingly, service connection for hypertension on the basis that such disability became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 C.F.R. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a)), is not warranted. 

It is also not shown by the record that the Veteran's hypertension is related directly to his active duty service.  The earliest notation of hypertension in the record is in 2005, when the Veteran reported that his hypertension was first diagnosed, and treated in the 1990s (approximately 30 years after service).  October 2015 and September 2016 VA examiners opined that the Veteran's hypertension was less likely than not incurred in or caused by service, noting that hypertension was first diagnosed in the 1990s, that STRs did not show any elevated blood pressures, and that on service separation examination the Veteran's blood pressure was normal.  
Regarding secondary service connection, the September 2010 VA examiner opined that the Veteran's hypertension is not due to, caused by, the result of, or aggravated by his PTSD, noting that the medical records in no way support a condition of poorly controlled hypertension due to PTSD, as the records show relatively normal blood pressures.  The October 2015 VA examiner opined that the Veteran's hypertension is less likely than not proximately due to or the result of his PTSD; he explained that benign essential hypertension is a condition that does not have an identified specific cause and constitutes 95% of the population with hypertension. Further review of current medical literature did not find support that PTSD would be causative for hypertension; and there is no evidence in available documentation that it aggravated the Veteran's hypertension.  The September 2016 VA examiner opined that the Veteran's hypertension is less likely than not  proximately due to or the result of his service-connected diabetes or PTSD; he explained that the cause of essential hypertension is poorly understood but that it is most likely the result of numerous genetic and environmental factors that have multiple compounding effects on cardiovascular and renal structure and function, and that diabetes mellitus and PTSD are not medically recognized causes of essential hypertension.  Further, the medications the Veteran takes for diabetes mellitus and PTSD are not associated with blood pressure elevation or hypertension; and there is no evidence that hypertension was aggravated beyond its normal progression by diabetes or PTSD.

The Board finds the 2010, 2015 and 2016 VA examinations and medical opinions to cumulatively be entitled to substantial probative weight, as they took into account a thorough review of the Veteran's record/medical history and physical examinations (with all necessary findings) and included rationale that accurately cites to supporting factual data.  The providers opined that the Veteran's hypertension is not related to his service, and that his service-connected diabetes mellitus and PTSD did not cause or aggravate the hypertension, and cited to factual data (including the Veteran's medical history).  The Board finds the examiners' opinions persuasive.  Whether or not a disability such as diabetes mellitus or PTSD causes or aggravates another disability (such as hypertension) is a medical question that is beyond the scope of common knowledge and incapable of resolution by lay observation; it requires medical expertise.  The Veteran is a layperson; consequently, his own opinion is not competent evidence in this matter.  See Jandreau, supra.  
The preponderance of the evidence is against the claim of service connection for hypertension, and the appeal in the matter must be denied.


ORDER

Service connection for hypertension, to include as secondary to a service-connected disability, is denied.


REMAND

On review of the record, the Board finds that the matter of service connection for a skin disability must again be remanded for evidentiary development.

In the previous [February 2016] remand, the Board instructed that the Veteran be afforded an examination by a dermatologist to determine the nature and likely etiology of his skin disability, to include whether it is related to his service-connected diabetes and/or PTSD.  

A review of the record found that while the Veteran was afforded a VA examination regarding his skin disability in September 2016, the examination was not by a dermatologist as the remand instructed, but rather by an internist, and the opinion offered was less than adequate for proper adjudication of the matter.  It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of his claimed skin disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination and file review, the examiner should provide an opinion that responds to the following:

a)  Please identify (by diagnosis) each skin disability entity found/shown by the record (including diagnoses of tinea manuum, tinea pedis, onychomycosis, and tinea corporis noted in treatment records).

b)  Please identify the likely etiology for each skin disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that such disability was:

(i)  Incurred or aggravated during, or by, the Veteran's service (to include as due to his presumed exposure to herbicides in Vietnam)?

(ii)  Caused or aggravated (the opinion must address aggravation) by his service-connected PTSD?

(iii)  Caused or aggravated (the opinion must address aggravation) by his service-connected diabetes?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.

2.  The AOJ should review the record and readjudicate the matter remaining on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


